Exhibit 99.2 SUBAQUEOUS SERVICES, INC. Financial Statements and Supplemental Information Year ended December 31, 2007 TABLE OF CONTENTS Page INDEPENDENT AUDITORS’ REPORT 1 FINANCIAL STATEMENTS Balance Sheet 2 Statement of Income 3 Statement of Stockholder’s Equity 4 Statement of Cash Flows 5 Notes to Financial Statements 6 SUPPLEMENTAL INFORMATION Statement of General and Administrative Expenses 12 Schedule of Contracts and Earnings from Contracts 13 Schedule of Uncompleted Contracts 14 INDEPENDENT AUDITORS’ REPORT To the Stockholder Subaqueous Services, Inc. Orlando, Florida We have audited the accompanying balance sheet of Subaqueous Services, Inc. (the "Company") as of December 31, 2007, and the related statements of income, stockholder’s equity, and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2007, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The accompanying schedules of supplementary information (shown on pages 12 to 14) are presented for purposes of additional analysis and are not a required part of the basic financial statements. Such information has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Berman Hopkins Wright & LaHam, CPAs and Associates, LLP February 29, 2008 Winter Park, Florida Subaqueous Services, Inc. BALANCE SHEET December 31, 2007 ASSETS CURRENT ASSETS Cash and equivalents $ 863,716 Contract receivables 7,655,950 Costs and estimated earnings in excess of billings on uncompleted contractsbillings on uncompleted contractsbillings on uncompleted contracts 2,338,585 Total current assets 10,858,251 Property and equipment, net 6,423,661 Deposits 79,217 Total assets $ 17,361,129 LIABILITIES AND STOCKHOLDER'S EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 2,469,414 Current portion of notes payable 1,805,453 Billings in excess of costs and estimated earnings on uncompleted contracts 99,172 Total current liabilities 4,374,039 Notes payable, non-current portion 2,954,189 Total liabilities 7,328,228 COMMITMENTS AND CONTINGENCIES STOCKHOLDER'S EQUITY Common stock, $1.00 par value, 500 shares authorized, issued and outstanding 500 Additional paid-in capital - Retained earnings 10,032,401 Total stockholder's equity 10,032,901 Total liabilities and stockholder's equity $ 17,361,129 The accompanying notes are an integral part of these financial statements Subaqueous Services, Inc. STATEMENT OF INCOME For the Year Ended December 31, 2007 CONTRACT REVENUES EARNED $ 49,051,892 COST OF CONTRACT REVENUES 36,333,601 Gross margin 12,718,291 General and administrative expenses 5,995,315 Operating income 6,722,976 Other income (expense): Miscellaneous income, net 430,127 Interest expense (484,648 ) Gain on disposal of equipment 133,928 Total other income (expense) 79,407 Net income $ 6,802,383 The accompanying notes are an integral part of these financial statements Subaqueous Services, Inc. STATEMENT OF STOCKHOLDER'S EQUITY For the Year Ended December 31, 2007 Common Stock Additional Paid-in Capital Retained Earnings Total DECEMBER 31, 2006 $ 500 $ 1,802,500 $ 3,585,713 $ 5,388,713 Net income - - 6,802,383 6,802,383 Return of capital - (1,802,500 ) - (1,802,500 ) Distributions - - (355,695 ) (355,695 ) DECEMBER 31, 2007 $ 500 $ - $ 10,032,401 $ 10,032,901 The accompanying notes are an integral part of these financial statements Subaqueous Services, Inc. STATEMENT OF CASH FLOWS For the Year Ended December 31, 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 6,802,383 Adjustments to reconcile net income to net cash provided by operations Depreciation 3,663,684 Amortization 16,875 Gain on disposal of equipment (133,928 ) Changes in operating assets and liabilities: Increase in contract receivables (1,406,725 ) Increase in cost and estimated earnings in excess of billings on uncompleted contracts (228,933 ) Increase in other current assets (55,325 ) Decrease in accounts payable and accrued expenses (2,158,391 ) Decrease in billing in excess of costs and estimated earnings on uncompleted contracts (70,666 ) Net cash provided by operating activities 6,428,974 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment (2,842,682 ) Proceeds from sale of equipment 1,277,859 Net cash used by investing activities (1,564,823 ) CASH FLOWS FROM FINANCING ACTIVITIES Payments on notes payable (9,223,020 ) Proceeds from notes payable 6,556,366 Distributions to stockholder (355,695 ) Return of capital (1,802,500 ) Net cash used by financing activities (4,824,849 Increase in cash and equivalents 39,302 Cash and equivalents, Beginning of period 824,414 Cash and equivalents, End of period $ 863,716 Supplemental cash flow information: Cash paid during the period for interest $ 484,648 The accompanying notes are an integral part of these financial statements Subaqueous Services, Inc. NOTES TO FINANCIAL STATEMENTS For the Year Ended December 31, 2007 NOTE A – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 1.Organization Subaqueous Services, Inc. (the “Company”) was incorporated in the state of Florida in 1982.The Company provides dredging and other marine related services on a contract basis. The work is usually performed under fixed-price contracts.
